Citation Nr: 1637237	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  11-11 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to service-connected type II diabetes mellitus and coronary artery disease. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1966 to August 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board notes that the Veteran's appeal originally included the issue of entitlement to service connection for a heart disorder.  However, the RO granted service connection for coronary artery disease in a March 2011 rating decision. Therefore, the issue is no longer on appeal, and no further consideration is necessary.

This case was previously before the Board in November 2015, at which time the claim for entitlement to service connection for hypertension was reopened based on the submission of new and material evidence and remanded for additional development.  In addition, the Board denied the claim for entitlement to service connection for a prostate disorder.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

Although the Board regrets the additional delay, the Board is bound to ensure compliance with remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998). In that regard, following the Board's November 2015 remand, the Veteran was afforded a VA examination and medical opinion in connection with his claim in February 2016.  However, the Board finds that the examiner's opinion is insufficient for adjudication purposes.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination . . . he must provide an adequate one.").  

The Veteran has asserted that his hypertension may be related to Agent Orange exposure or in the alternative, secondary to his service-connected type II diabetes mellitus or his service-connected coronary artery disease.  The Veteran served in the Republic of Vietnam during the Vietnam era; therefore, it is presumed that he was exposed to herbicide agents during his military service.  See 38 C.F.R. § 3.307 (a)(6)(iii) (2015).  In support of his claim, the Veteran submitted an excerpt from the National Academy of Sciences (NAS) regarding herbicide exposure and certain enumerated diseases.  He stated that the excerpt indicates that exposure to herbicides is a risk factor for developing hypertension.  

Although hypertension is not on the list of diseases that VA has associated with Agent Orange exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303 (d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

As noted above, the Veteran was afforded a VA examination and medical opinion in connection with his claim in February 2016.  The VA examiner determined that the Veteran had essential hypertension and opined that it is less likely as not that the Veteran's essential hypertension is a complication of his diabetes mellitus.  Moreover, the examiner opined that the Veteran's service-connected coronary artery disease did not cause or aggravate his essential hypertension.    

Finally, the examiner opined that the Veteran's hypertension, is less likely as not causally or etiologically related to his military service, to include as due to herbicide exposure.  In so finding, the examiner stated that extensive research of hypertension due to herbicide exposure can find no definitive medical evidence linking hypertension to herbicide exposure.  He further stated that medical science will need to establish a stronger link before it associates hypertension to herbicide exposure on a presumptive basis.  The Board finds that this rationale is inadequate because the examiner appears to have relied on a higher legal standard by exclusively applying presumptive service connection principles rather than specifically addressing whether, in this case, the Veteran's hypertension is at least as likely as not related to his military service, to include conceded herbicide exposure.  In addition, the VA examiner did not indicate that he reviewed the Veteran's NAS submission in concluding that his hypertension was less likely as not due to or the result of herbicide exposure during military service.  Thus, the Board finds that another medical opinion is necessary for the purpose of determining whether the Veteran's hypertension is related to his military service, to include exposure to herbicides therein.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hypertension.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records. 

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims folder to a qualified VA examiner for an opinion as to the nature and etiology of the Veteran's hypertension.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

If an additional examination is deemed necessary to provide the requested opinion, such an examination should be scheduled.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension a) manifested during active service, b) manifested to a compensable degree within one year after active service, or c) is otherwise etiologically related to his military service, including herbicide exposure therein (notwithstanding the fact that it may not be a presumed association).

In rendering the opinion, the examiner should consider the National Academy of Sciences excerpt submitted by the Veteran indicating a limited or suggestive association between herbicide exposure and hypertension. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence, to include any evidence contained in VBMS and Virtual VA.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




